DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reply Under 37 CFR 1.111
The submission of the reply filed on April 7, 2022 to the non-final Office action of January 14, 2022 is acknowledged. The Office action on the currently pending claims 1, 3-4, and 6-13 follows.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Schroen (Reg. No. 78757) on June 1, 2022.
The application has been amended as follows: 
Claim 1, Ln.4 and Claim 12, Lns.4-5: the clause “the stator rollers” should be amended to recite “the plurality of stator rollers” in order to maintain consistent claim nomenclature.
Claim 1, Lns.5 and Claim 3, Ln.2: the clause “both ends” should be amended to recite “the both ends” because the antecedent basis for the both ends was previously established in claim 1.
Claim 1, Ln.9 and Claim 12, Ln.10: the clause “the roller supporting portions” should be amended to recite “the groove-shaped roller supporting portions” in order to maintain consistent claim nomenclature.
Claim 1, Ln.9 and Claim 12, Ln.10: the clause “a direction” should be amended to recite “the direction” because the antecedent basis for the direction was previously established in claims 1 and 12 respectively.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 12, the allowability resides in the overall structure and functionality of the device as respectively recited in independent claims 1 and 12, and at least in part, because claims 1 and 12 recite the limitations:
(Claim 1): “a mover having…roller holding grooves that rotatably support both ends of the mover roller so as to have clearances larger than the clearances of the roller supporting portions in a direction in which the plurality of stator rollers are disposed”.
(Claim 12): “a mover having roller holding grooves that rotatably support the respective ends of the mover roller so as to have clearances larger than clearances of the roller supporting portions in a direction in which the plurality of stator rollers are disposed”.
The aforementioned limitations, in combination with all remaining limitations of respective independent claims 1 and 12, are believed to render said claims 1 and 12 allowable over the prior art references of record, taken either alone or in combination.
Furthermore, absent impermissible hindsight and/or without rendering the device inoperable for its intended purpose, none of the prior art references of record, taken alone or in combination, are believed to render the present inventions unpatentable as claimed.
Finally, Shinchi (US 6,099,366) has been made of record and listed on the PTO-892 to address the note in Applicant’s arguments that the Shinchi reference was not listed on the PTO-892 for the non-final office action where Shinchi was utilized.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 2835                                                                                                                                                                                                        
/STEPHEN S SUL/Primary Examiner, Art Unit 2835